DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 3/21/2022.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 3/21/2022 is acknowledged.
The non-elect claims 14-20 are cancelled hereby filed on 3/21/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" and "8" as shown in Fig. 1 have both been used to designate “test connector.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --WIRING ASSEMBLY BOARD--.

Claim Objections
Claims 2-13 are objected to because of the following informalities:  
	Re. claims 2-13: The phrase “A wiring assembly board” as recited in line 1 appears to be --The wiring assembly board--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 4: The phrase “to establish wireless communications between the microcomputer and the router” as recited in lines 3 and 4 renders the claim vague and indefinite. According to the limitation as recited in line 13 of claim 1, there are the plurality of microcomputers. It is unclear as to what the microcomputer is indicated. 
	Re. claim 6: The phrase “further comprising a plurality of apertures for accessing the plurality of test connectors” as recited in lines 1 and 2 renders the claim vague and indefinite. It is unclear as to where the plurality of apertures is located. 

Allowable Subject Matter
Claims 1-3, 5 and 7-13 are allowed.
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a wiring assembly board comprises a plurality of test connectors, provided on a first surface of the wiring assembly board, configured for connection to a respective wiring connector, and including an array of test terminals configured to establish an electrical connection with the array of wire terminals on the respective wiring connector when the respective test connector has been connected to the respective wiring connector, and a plurality of microcomputers, wherein each microcomputer of the plurality of microcomputers is associated with a test connector and includes an interface for individually transmitting or receiving test signals through the test terminals of a respective test connector. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729